OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22467 Kayne Anderson Midstream/Energy Fund, Inc. (Exact name of registrant as specified in charter) 811 Main Street, 14th FloorHouston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 1800 Avenue of the Stars, Third Floor Los Angeles, California 90067 (Name and address of agent for service) Registrant's telephone number, including area code:(310)282-7905 Date of fiscal year end:November 30 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Midstream/Energy Fund, Inc. By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August10, 2015 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record Kayne Anderson Midstream/Energy Fund, Inc. 7/1/2014 - 6/30/2015 Issuer Ticker Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hareholder Vote Cast? How Voted For/Against Mgmt KNOT OFFSHORE PARTNERS LP KNOP Y48125101 8/13/2014 TO ELECT: I YES FOR FOR EDWARD A. WARYAS, JR. AS A CLASS I DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 CAPITAL PRODUCT PARTNERS L.P. CPLP Y11082107 8/21/2014 ELECTION: I YES FOR FOR OF ONE CLASS I DIRECTOR UNTIL THE 2: PIERRE DE DEMANDOLX-DEDONS. PROPOSAL TO APPROVE: I YES FOR FOR THE FOURTH AMENDMENT TO THE SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP TO REVISE THE TARGET DISTRIBUTIONS TO HOLDERS OF INCENTIVE DISTRIBUTION RIGHTS. PROPOSAL TO APPROVE: I YES FOR FOR AN AMENDMENT AND RESTATEMENT OF THE 2, 2,,650,000. NORDIC AMERICAN OFFSHORE LTD. NAO Y6366T112 9/10/2014 ELECTION OF DIRECTOR: I YES FOR FOR DAVID M. WORKMAN TO APPROVE: I YES FOR FOR THE APPOINTMENT OF KPMG AS, SORKEDALSVEIEN 6, 0306 OSLO, NORWAY AS THE COMPANY'S INDEPENDENT AUDITORS UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS. SEADRILL LIMITED SDRL G7945E105 9/19/2014 TO RE-ELECT AS A DIRECTOR OF THE COMPANY: I YES FOR FOR JOHN FREDRIKSEN TO RE-ELECT AS A DIRECTOR OF THE COMPANY: I YES FOR FOR OLAV TROIM TO RE-ELECT AS A DIRECTOR OF THE COMPANY: I YES FOR FOR KATE BLANKENSHIP TO RE-ELECT AS A DIRECTOR OF THE COMPANY: I YES FOR FOR KATHRINE FREDRIKSEN TO RE-ELECT AS A DIRECTOR OF THE COMPANY: I YES FOR FOR ERIK STEEN TO RE-ELECT AS A DIRECTOR OF THE COMPANY: I YES FOR FOR BERT BEKKER TO RE-ELECT AS A DIRECTOR OF THE COMPANY: I YES FOR FOR PAUL LEAND, JR. TO RE-APPOINT: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP, AS AUDITOR AND TO AUTHORIZE THE DIRECTORS TO DETERMINE THEIR REMUNERATION. TO APPROVE: I YES FOR FOR THE REMUNERATION OF THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US $1,500,, 2014. GOLAR LNG PARTNERS LP GMLP Y2745C102 9/19/2014 TO ELECT: I YES FOR FOR CARL E. STEEN AS A CLASS II DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TRANSOCEAN LTD. RIG H8817H100 9/22/2014 REDUCTION: I YES FOR FOR OF THE MAXIMUM NUMBER OF THE MEMBERS OF THE BOARD OF DIRECTORS TO 11 FROM 14. ELECTION OF ONE NEW DIRECTOR: I YES FOR FOR MERRILL A. "PETE' MILLER, JR., FOR A TERM EXTENDING UNTIL THE COMPLETION OF THE 2 SEADRILL PARTNERS LLC SDLP Y7545W109 9/26/2014 TO ELECT: I YES FOR FOR HARALD THORSTEIN AS A CLASS I DIRECTOR OF THE COMPANY WHOSE TERM WILL EXPIRE AT THE 2 HOEGH LNG PARTNERS LP HMLP Y3262R100 9/24/2014 TO ELECT: I YES FOR FOR ANDREW JAMIESON AS A CLASS I DIRECTOR WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR ROBERT SHAW AS A CLASS II DIRECTOR WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR DAVID SPIVAK AS A CLASS III DIRECTOR WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR MORTTEN W. HOEGHAS A CLASS IV DIRECTOR WHOSE TERM WILL EXPIRE AT THE 2 DYNAGAS LNG PARTNERS LP DLNG Y2188B108 10/23/2014 DIRECTOR: I YES FOR FOR EVANGELOS VLAHOULIS ALEXIOS RODOPOULOS LEVON DEDEGIAN TO APPROVE: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG (HELLAS) CERTIFIED AUDITORS ACCOUNTANTS S.A. AS THE PARTNERSHIP'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. EL PASO PIPELINE PARTNERS, L.P. EPB 11/20/2014 TO APPROVE: I YES FOR FOR THE EPB MERGER AGREEMENT. TO APPROVE: I YES FOR FOR THE EPB ADJOURNMENT PROPOSAL. KINDER MORGAN, INC. KMI 49456B101 11/20/2014 TO APPROVE: I YES FOR FOR AN AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF KMI TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS P COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF KMI FROM 2,000,000,,000,000,000. TO APPROVE: I YES FOR FOR THE ISSUANCE OF SHARES OF KMI COMMON STOCK IN THE PROPOSED KMP, KMR AND EPB MERGERS. TO APPROVE: THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE FOREGOING PROPOSALS AT THE TIME OF THE SPECIAL MEETING. KINDER MORGAN MANAGEMENT, LLC KMR 49455U100 11/20/2014 TO APPROVE: I YES FOR FOR THE KMR MERGER AGREEMENT. TO APPROVE: I YES FOR FOR THE KMR ADJOURNMENT PROPOSAL. TO APPROVE: I YES FOR FOR THE KMP MERGER AGREEMENT. TO APPROVE: I YES FOR FOR THE KMP ADJOURNMENT PROPOSAL. ENERGY TRANSFER PARTNERS, L.P. ETP 29273R109 11/20/2014 TO APPROVE: I YES FOR FOR THE SECOND AMENDED AND RESTATED ENERGY TRANSFER PARTNERS, L.P. 2008 LONG-TERM INCENTIVE PLAN (AS IT HAS BEEN AMENDED FROM TIME TO TIME, THE "LTIP"), WHICH, AMONG OTHER THINGS, PROVIDES FOR AN INCREASE IN THE MAXIMUM NUMBER OF COMMON UNITS RESERVED AND AVAILABLE FOR DELIVERY WITH RESPECT TO AWARDS UNDER THE LTIP TO 10,000,(THE "LTIP PROPOSAL"). TO APPROVE: I YES FOR FOR THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE LTIP PROPOSAL. TARGA RESOURCES CORP. TRGP 87612G101 1/20/2015 TO CONSIDER AND VOTE UPON: I YES AGAINST AGAINST A PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF COMMON STOCK OF TARGA RESOURCES CORP. ("TRC") IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 13, 2014, BY AND AMONG TRC, TRIDENT GP MERGER SUB LLC, ATLAS ENERGY, L.P. AND ATLAS ENERGY (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). TO APPROVE: I YES AGAINST AGAINST ONE OR MORE ADJOURNMENTS OF THE SPECIAL MEETING IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE TRC STOCK ISSUANCE PROPOSAL. ATLAS PIPELINE PARTNERS, L.P. APL 1/22/2015 TO APPROVE AND ADOPT: I NO DID NOT VOTE DID NOT VOTE THE AGREEMENT AND PLAN OF MERGER (THE "APL MERGER AGREEMENT"), DATED AS OF OCTOBER 13, 2014, BY AND AMONG TARGA RESOURCES CORP., TARGA RESOURCES PARTNERS LP, TARGA RESOURCES GP LLC, TRIDENT MLP MERGER SUB LLC, ATLAS ENERGY, L.P., ATLAS PIPELINE PARTNERS, L.P. AND ATLAS PIPELINE PARTNERS GP, LLC, AND TO APPROVE THE MERGER CONTEMPLATED BY THE APL MERGER AGREEMENT. TO APPROVE: I NO DID NOT VOTE DID NOT VOTE ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION PAYMENTS THAT WILL OR MAY BE PAID BY ATLAS PIPELINE PARTNERS, L.P. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. WILLIAMS PARTNERS L.P. WMB 1/28/2015 TO APPROVE AND ADOPT: I YES FOR NONE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 24, 2014 (THE "MERGER AGREEMENT"), BY AND AMONG ACCESS MIDSTREAM PARTNERS, L.P., ACCESS MIDSTREAM PARTNERS GP, L.L.C., VHMS, LLC ("MERGER SUB"), WILLIAMS PARTNERS L.P., AND WILLIAMS PARTNERS GP LLC (THE "WPZ GENERAL PARTNER"). EQT CORPORATION EQT 26884L109 4/15/2015 DIRECTOR: I YES FOR FOR PHILIP G. BEHRMAN, PH.D. A. BRAY CARY, JR. MARGARET K. DORMAN DAVID L. PORGES JAMES E. ROHR DAVID S. SHAPIRA LEE T. TODD, JR., PH.D. TO APPROVE: I YES FOR FOR NON-BINDING RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR 2014 (SAY-ON-PAY). TO RATIFY: I YES FOR FOR APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. PROPOSAL REGARDING: S YES AGAINST FOR PROXY ACCESS BYLAW. CENTERPOINT ENERGY, INC. CNP 15189T107 4/23/2015 DIRECTOR: I YES FOR FOR MILTON CARROL DIRECTOR: I YES FOR FOR MICHAEL P. JOHNSON DIRECTOR: I YES FOR FOR JANIECE M. LONGORIA DIRECTOR: I YES FOR FOR SCOTT J. MCLEAN DIRECTOR: I YES FOR FOR THEODORE F. POUND DIRECTOR: I YES FOR FOR SCOTT M. PROCHAZKA DIRECTOR: I YES FOR FOR SUSAN O. RHENEY DIRECTOR: I YES FOR FOR PHILIP R. SMITH DIRECTOR: I YES FOR FOR PETER S. WAREING TO RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2015. TO APPROVE: I YES FOR FOR THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. TO REAPPROVE: I YES FOR FOR THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE 2009 LONG-TERM INCENTIVE PLAN. TO REAPRROVE: I YES FOR FOR THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE SHORT-TERM INCENTIVE PLAN. PROPOSAL REGARDING: S YES AGAINST FOR THE PREPARATION OF AN ANNUAL REPORT ON LOBBYING. ALTAGAS LTD. ALA 4/30/2015 DIRECTOR: I YES FOR FOR CATHERINE M. BEST DIRECTOR: I YES FOR FOR DAVID W. CORNHILL DIRECTOR: I YES FOR FOR ALLAN L. EDGEWORTH DIRECTOR: I YES FOR FOR JUGH A. FERGUSSON DIRECTOR: I YES FOR FOR DARYL H. GILBERT DIRECTOR: I YES FOR FOR ROBERT B. HODGINS DIRECTOR: I YES FOR FOR MYRON F. KANIK DIRECTOR: I YES FOR FOR DAVID F. MACKIE DIRECTOR: I YES FOR FOR M. NEIL MACCRANK TO APPOINT: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY AND AUTHORIZE THE DIRECTORS OF THE COMPANY TO FIX ERNST & YOUNG LLP'S REMUNERATION IN THAT CAPACITY. TO VOTE: I YES FOR FOR RESOLUTION TO ACCEPT THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. KIRBY CORPORATION KEX 4/28/2015 DIRECTOR: I YES FOR FOR BARRY E. DAVIS MONTE J. MILLER JOSEPH H. PYNE REAPPROVAL: I YES FOR FOR OF THE MATERIAL TERMS OF THE PERFORMANCE OBJECTIVE UNDER KIRBY'S 2 RATIFCATION: I YES FOR FOR OF THE SELECTION OF KPMG LLP AS KIRBY'S INDEPENDENT REGISTED PUBLIC ACCOUNTING FIRM FOR 2015. APPROVAL: I YES FOR FOR OF THE COMPENSATION OF KIRBY'S NAMED EXECUTIVE OFFICERS. PROXIES ARE AUTHOTIZED: I YES ABSTAIN ABSTAIN TO VOTE IN THEIR DISCRETION UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. SPECTRA ENERGY CORP. SE 4/28/2015 DIRECTOR: I YES FOR FOR GREGORY L. EBEL F. ANTHONY COMPER AUSTIN A. ADAMS JOSEPH ALVARADO PAMELA L. CARTER CLARENCE P. CAZALOT JR. PETER B. HAMILTON MIRANDA C. HUBBS MICHAEL MCSHANE MICHAEL G. MORRIS MICHAEL E.J. PHELPS RATIFICATION: I YES FOR FOR OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. ADVISORY RESOLUTION: I YES FOR FOR TO APPROVE EXECUTIVE COMPENSATION. PROPOSAL: S YES AGAINST FOR CONCERNING DISCLOSURE OF POLITICAL CONTRIBUTIONS. PROPOSAL: S YES AGAINST FOR CONCERNING DISCLOSURE OF LOBBYING ACTIVITIES. ARC RESOURCES LTD. ARX 00208D408 4/30/2015 DIRECTOR: I YES FOR FOR JOHN P. DIELWART FRED J. DYMENT TIMOTHY J. HEARN JAMES C. HOUCK HAROLD N. KVISLE KATHLEEN M. O'NEILL HERBERT C. PINDER, JR. WILLIAM G. SEMBO MYRON M. STADNYK MAC H. VAN WIELINGEN APPOINT: I YES FOR FOR DELOITTE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS TO HOLD OFFICE UNTIL THE CLOSE OF THE NEXT ANNUAL MEETING OF THE CORPORATION, AT SUCH REMUNERATION AS MAY BE DETERMINED BY THE BOARD OF DIRECTORS OF THE CORPORATION. RESOLUTION: I YES FOR FOR TO APPROVE THE CORPORATION'S ADVISORY VOTE ON EXECUTIVE COMPENSATION. RESOLUTION: I YES FOR FOR TO APPROVE THE ADOPTION OF A LONG-TERM RESTRICTED SHARE AWARD PLAN. MARATHON PETROLEUM CORPORATION MPC 56585A102 4/29/2015 DIRECTOR: I YES FOR FOR DAVID A. DABERKO DONNA A. JAMES JAMES E. ROHR RATIFICATION: I YES FOR FOR OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2015. APPROVAL: I YES FOR FOR OF THE COMPANY'S 2 PROPOSAL: S YES AGAINST FOR SEEKING THE ADOPTION OF QUANTITATIVE GREENHOUSE GAS EMISSION REDUCTION GOALS AND ASSOCIATED REPORTS. VALERO ENERGY CORPORATION VLO 91913Y100 4/30/2015 DIRECTOR: I YES FOR FOR JERRY D. CHOATE DIRECTOR: I YES FOR FOR JOSEPH W. GORDER DIRECTOR: I YES FOR FOR DEBORAH P. MAJORAS DIRECTOR: I YES FOR FOR DONALD L. NICKLES DIRECTOR: I YES FOR FOR PHILIP J. PFEIFFER DIRECTOR: I YES FOR FOR ROBERT A. PROFUSEK DIRECTOR: I YES FOR FOR SUSAN KAUFMAN PURCELL DIRECTOR: I YES FOR FOR STEPHEN M. WATERS DIRECTOR: I YES FOR FOR RANDALL J. WEISENBURGER DIRECTOR: I YES FOR FOR RAYFORD WILKINS, JR. RATIFY: I YES FOR FOR THE APPOINTMENT OF KPMG LLP AS VALERO ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. APPROVE: I YES FOR FOR BY NON-BINDING VOTE, THE 2 PROPOSAL: S YES AGAINST FOR ENTITLED "GREENHOUSE GAS EMISSIONS". TRANSCANADA CORPORATION TRP 89353D107 5/1/2015 DIRECTOR: I YES FOR FOR KEVIN E. BENSON DEREK H. BURNEY PAULE GAUTHIER RUSSELL K. GIRLING S. BARRY JACKSON PAULA ROSPUT REYNOLDS JOHN RICHELS MARY PAT SALOMONE D. MICHAEL G. STEWART SIIM A. VANASELJA RICHARD E. WAUGH RESOLUTION: I YES FOR FOR TO APPOINT KPMG LLP, CHARTERED ACCOUNTANTS AS AUDITORS AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. RESOLUTION: I YES FOR FOR TO ACCEPT TRANSCANADA CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. SPECIAL RESOLUTION: I YES FOR FOR TO AMEND THE ARTICLES OF TRANSCANADA CORPORATION TO REDUCE THE MINIMUM NUMBER OF DIRECTORS TO 8 AND THE MAXIMUM NUMBER OF DIRECTORS TO 15, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. RESOLUTION: I YES FOR FOR CONFIRMING THE AMENDMENTS TO BY-LAW NUMBER 1 OF TRANSCANADA CORPORATION, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. REGENCY ENERGY PARTNERS LP RGP 75885Y107 4/28/2015 PROPOSAL: I NO DID NOT VOTE DID NOT VOTE TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 25, 2015, AS AMENDED BY AMENDMENT NO. 1 THERETO, DATED AS OF FEBRUARY 18, 2015, BY AND AMONG ENERGY TRANSFER PARTNERS, L.P., ENERGY TRANSFER PARTNERS GP, L.P., THE GENERAL PARTNER OF ETP, RENDEZVOUS I LLC, (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL. PROPOSAL: I NO DID NOT VOTE DID NOT VOTE TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. PROPOSAL: I NO DID NOT VOTE DID NOT VOTE TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE PAYMENTS THAT WILL OR MAY BE PAID BY REGENCY TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. ENBRIDGE INCOME FUND HOLDINGS, INC. ENF.CN 29251R105 5/4/2015 APPOINTMENT: I YES FOR FOR OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. DIRECTOR: I YES FOR FOR J. RICHARD BIRD M. ELIZABETH CANNON CHARLES W. FISCHER BRIAN E. FRANK E.F.H. (HARRY) ROBERTS BRUCE G. WATERMAN RESOLUTION: I YES FOR FOR TO APPROVE AND CONFIRM BY-LAW NO. 2 A BY-LAW RELATING TO ADVANCE NOTICE OF NOMINATIONS OF DIRECTORS OF THE CORPORATION. GIBSON ENERGY INC. GEI.CN 5/6/2015 DIRECTOR: I YES FOR FOR JAMES M. ESTEY JAMES J. CLEARY DONALD R. INGRAM MARSHALL L. MCRAE MARY ELLEN PETERS CLAYTON H. WOITAS A. STEWART HANLON RESOLUTION: I YES FOR FOR APPOINTING PRICEWATERHOUSECOOPERS LLP AS OUR AUDITORS, TO SERVE AS OUR AUDITORS UNTIL THE NEXT ANNUAL MEETING OF SHAREHOLDERS AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. NRG YIELD, INC. NYLD 62942X108 5/5/2015 1 DIRECTOR: I YES FOR FOR DAVID CRANE JOHN F. CHLEBOWSKI KIRKLAND B. ANDREWS BRIAN R. FORD MAURICIO GUTIERREZ FERRELL P. MCCLEAN CHRISTOPHER S. SOTOS 2A TO APPROVE: I YES FOR FOR THE ADOPTION OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C COMMON STOCK AND CLASS D COMMON STOCK. 2B TO APPROVE: I YES FOR FOR THE ADOPTION OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO EFFECTUATE THE STOCK SPLIT. 3 TO APPROVE: I YES FOR FOR THE AMENDED AND RESTATED 2 4 TO RATIFY I YES FOR FOR THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 CRESCENT POINT ENERGY CORP. CPG 22576C101 5/7/2015 1 TO FIX: I YES FOR FOR THE NUMBER OF DIRECTORS OF THE CORPORATION FOR THE ENSUING YEAR AT EIGHT (8). 2 DIRECTOR: I YES FOR FOR RENE AMIRAULT PETER BANNISTER LAURA A. CILLIS D. HUGH GILLARD ROBERT F. HEINEMANN GERALD A. ROMANZIN SCOTT SAXBERG GREGORY G. TURNBULL, QC 3 THE APPOINTMENT: I YES FOR FOR OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION AND AUTHORIZE THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION AS SUCH. 4 TO CONSIDER: I YES FOR FOR AND IF THOUGHT ADVISABLE, TO PASS, WITH OR WITHOUT VARIATION, A RESOLUTION TO APPROVE AN AMENDMENT TO THE CORPORATION'S RESTRICTED SHARE BONUS PLAN, THE FULL TEXT OF WHICH IS SET FORTH IN THE INFORMATION CIRCULAR. 5 TO CONSIDER: I YES FOR FOR AND IF THOUGHT ADVISABLE, TO PASS, WITH OR WITHOUT VARIATION, AN ADVISORY RESOLUTION TO ACCEPT THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, THE FULL TEXT OF WHICH IS SET FORTH IN THE INFORMATION CIRCULAR. PHILLIPS 66 PSX 5/6/2015 1A DIRECTOR: I YES FOR FOR J. BRIAN FERGUSON 1B DIRECTOR: I YES FOR FOR HAROLD W. MCGRAW III 1C DIRECTOR: I YES FOR FOR VICTORIA J. TSCHINKEL 2 TO RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. 3 TO CONSIDER: I YES FOR FOR AND VOTE ON A PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4 TO CONSIDER: I YES FOR FOR AND VOTE ON A MANAGEMENT PROPOSAL REGARDING THE ANNUAL ELECTION OF DIRECTORS. 5 TO CONSIDER: S YES FOR AGAINST AND VOTE ON A SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS REDUCTION GOALS. DOMINION RESOURCES, INC. D 25746U109 5/6/2015 1A DIRECTOR: I YES FOR FOR WILLIAM P. BARR 1B DIRECTOR: I YES FOR FOR HELEN E. DRAGAS 1C DIRECTOR: I YES FOR FOR JAMES O. ELLIS, JR. 1D DIRECTOR: I YES FOR FOR THOMAS F. FARRELL II 1E DIRECTOR: I YES FOR FOR JOHN W. HARRIS 1F DIRECTOR: I YES FOR FOR MARK J. KINGTON 1G DIRECTOR: I YES FOR FOR PAMELA J. ROYAL, M.D. 1H DIRECTOR: I YES FOR FOR ROBERT H. SPILMAN, JR. 1I DIRECTOR: I YES FOR FOR MICHAEL E. SZYMANCZYK 1J DIRECTOR: I YES FOR FOR DAVID A. WOLLARD 2 RATIFICATION: I YES FOR FOR OF APPOINTMENT OF THE INDEPENDENT AUDITORS FOR 2015. 3 ADVISORY VOTE: I YES FOR FOR ON APPROVAL OF EXECUTIVE COMPENSATION (SAY ON PAY). 4 APPROVAL: I YES FOR FOR OF AN AMENDMENT TO OUR BYLAWS. 5 RIGHT: S YES FOR AGAINST TO ACT BY WRITTEN CONSENT. 6 NEW: S YES FOR AGAINST NUCLEAR CONSTRUCTION. 7 REPORT: S YES FOR AGAINST ON METHANE EMISSIONS. 8 SUSTAINABILITY: S YES FOR AGAINST AS A PERFORMANCE MEASURE FOR EXECUTIVE COMPENSATION. 9 REPORT: S YES FOR AGAINST ON THE FINANCIAL RISKS TO DOMINION POSED BY CLIMATE CHANGE. # ADOPT: S YES FOR AGAINST QUANTITATIVE GOALS FOR REDUCING GREENHOUSE GAS EMISSIONS. # REPORT: S YES FOR AGAINST ON BIOENERGY. PEMBINA PIPELINE CORPORATION PBA 5/8/2015 1 DIRECTOR: I YES FOR FOR ANNE-MARIE N. AINSWORTH GRANT D. BILLING MICHAEL H. DILGER RANDALL J. FINDLAY LORNE B. GORDON GORDON J. KERR DAVID M.B. LEGRESLEY ROBERT B. MICHALESKI LESLIE A. O'DONOGHUE JEFFREY T. SMITH 2 TO APPOINT: I YES FOR FOR KPMG LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE CORPORATION FOR THE ENSUING FINANCIAL YEAR AT A REMUNERATION TO BE FIXED BY MANAGEMENT. 3 RESOLUTION: I YES FOR FOR APPROVING AND AUTHORIZING THE RESERVATION OF AN ADDITIONAL 7,000,("PEMBINA") SUBSTANTIALLY AS SET OUT IN THE MANAGEMENT INFORMATION CIRCULAR OF PEMBINA DATED MARCH 19, 2, INCLUDING THE AMENDMENT OF SUCH PLAN AS REQUIRED TO REFLECT SUCH INCREASE. 4 RESOLUTION: I YES FOR FOR APPROVING AND AUTHORIZING THE STOCK OPTION ISSUANCE RULE TO BE ENACTED UNDER THE STOCK OPTION PLAN (THE "PLAN") OF PEMBINA PIPELINE CORPORATION ("PEMBINA") SUBSTANTIALLY AS SET OUT IN THE MANAGEMENT INFORMATION CIRCULAR (THE "CIRCULAR") OF PEMBINA DATED MARCH 19, 2 5 TO ACCEPT: I YES FOR FOR THE APPROACH TO EXECUTIVE COMPENSATION AS DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. KINDER MORGAN, INC. KMI 49456B101 5/7/2015 1 DIRECTOR: I YES FOR FOR RICHARD D. KINDER STEVEN J. KEAN TED A. GARDNER ANTHONY W. HALL, JR. GARY L. HULTQUIST RONALD L. KUEHN, JR. DEBORAH A. MACDONALD MICHAEL J. MILLER MICHAEL C. MORGAN ARTHUR C. REICHSTETTER FAYEZ SAROFIM C. PARK SHAPER WILLIAM A. SMITH JOEL V. STAFF ROBERT F. VAGT PERRY M. WAUGHTAL 2 APPROVAL: I YES FOR FOR OF THE KINDER MORGAN, INC. 2 3 APPROVAL: I YES FOR FOR OF THE AMENDED AND RESTATED ANNUAL INCENTIVE PLAN OF KINDER MORGAN, INC. 4 ADVISORY VOTE TO: I YES FOR FOR APPROVE EXECUTIVE COMPENSATION. 5 RATIFICATION: I YES FOR FOR OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. 6 APPROVAL: I YES FOR FOR OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF KINDER MORGAN, INC. 7 STOCKHOLDER PROPOSAL: S YES AGAINST FOR RELATING TO A REPORT ON OUR COMPANY'S RESPONSE TO CLIMATE CHANGE. 8 STOCKHOLDER PROPOSAL: S YES AGAINST FOR RELATING TO A REPORT ON METHANE EMISSIONS. 9 STOCKHOLDER PROPOSAL: S YES AGAINST FOR RELATING TO AN ANNUAL SUSTAINABILITY REPORT. TESORO CORPORATION TSO 5/7/2015 1A DIRECTOR: I YES FOR FOR RODNEY F. CHASE 1B DIRECTOR: I YES FOR FOR GREGORY J. GOFF 1C DIRECTOR: I YES FOR FOR ROBERT W. GOLDMAN 1D DIRECTOR: I YES FOR FOR DAVID LILLEY 1E DIRECTOR: I YES FOR FOR MARY PAT MCCARTHY 1F DIRECTOR: I YES FOR FOR J.W. NOKES 1G DIRECTOR: I YES FOR FOR SUSAN TOMASKY 1H DIRECTOR: I YES FOR FOR MICHAEL E. WILEY 1I DIRECTOR: I YES FOR FOR PATRICK Y. YANG 2 TO CONDUCT: I YES FOR FOR AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. 3 TO RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. INTER PIPELINE LTD. IPL.CN 45833V109 5/11/2015 1 TO FIX: I YES FOR FOR THE NUMBER OF DIRECTORS TO BE ELECTED AT THE MEETING AT SEVEN MEMBERS AND TO ELECT SEVEN DIRECTORS TO HOLD OFFICE UNTIL THE NEXT ANNUAL MEETING OF OUR SHAREHOLDERS OR UNTIL THEIR SUCCESSORS ARE ELECTED OR APPOINTED. 2 DIRECTOR: I YES FOR FOR RICHARD SHAW DAVID FESYK LORNE BROWN DUANE KEINICK ALISON TAYLOR LOVE WILLIAM ROBERTSON BRANT SANGSTER 3 PROPOSE: I YES FOR FOR THAT ERNST & YOUNG LLP (EY) BE APPOINTED AS AUDITORS TO SERVE UNTIL THE NEXT ANNUAL MEETING OF SHAREHOLDERS. THE AUDIT COMMITTEE WILL RECOMMEND EY'S COMPENSATION TO THE BOARD FOR ITS REVIEW AND APPROVAL. 4 RESOLVED: I YES FOR FOR ON AN ADVISORY BASIS AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS OF INTER PIPELINE LTD. (IPL), THAT THE SHAREHOLDERS OF IPL (SHAREHOLDERS) ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN IPL'S MANAGEMENT INFORMATION CIRCULAR DELIVERED IN ADVANCE OF THE 2 BAYTEX ENERGY CORP. BTE 07317Q105 5/12/2015 1 FIXING: I YES FOR FOR THE NUMBER OF DIRECTORS OF BAYTEX TO BE ELECTED AT NINE (9). 2 DIRECTOR: I YES FOR FOR JAMES L. BOWZER JOHN A. BRUSSA RAYMOND T. CHAN EDWARD CHWYL NAVEEN DARGAN R.E.T. (RUSTY) GOEPEL GREGORY K. MELCHIN MARY ELLEN PETERS DALE O. SHWED 3 APPOINTMENT: I YES FOR FOR OF DELOITTE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF BAYTEX FOR THE ENSUING YEAR AND TO AUTHORIZE THE DIRECTORS OF BAYTEX TO FIX THEIR REMUNERATION. 4 ADVISORY RESOLUTION: I YES FOR FOR TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING INFORMATION CIRCULAR - PROXY STATEMENT. ABENGOA YIELD PLC ABY G00349103 5/8/2015 1 TO RECEIVE: I YES FOR FOR THE ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2014. 2 TO APPROVE: I YES FOR FOR THE DIRECTORS' REMUNERATION REPORT, OTHER THAN THE DIRECTORS' REMUNERATION POLICY, FOR THE YEAR ENDED 31 DECEMBER 2014. 3 TO APPROVE: I YES FOR FOR THE DIRECTORS' REMUNERATION POLICY. 4 TO APPOINT: I YES FOR FOR JAVIER GAROZ NEIRA AS A DIRECTOR. 5 TO REAPPOINT: I YES FOR FOR DELOITTE LLP AND DELOITTE S.L. AS AUDITORS OF THE COMPANY. 6 TO AUTHORISE: I YES FOR FOR THE AUDIT COMMITTEE TO DETERMINE THE AUDITORS' REMUNERATION. 7 TO AUTHORISE: I YES FOR FOR THE DIRECTORS TO ALLOT SHARES. 8 TO DISAPPLY: I YES FOR FOR STATUTORY PRE-EMPTION RIGHTS. 9 TO AUTHORISE: I YES FOR FOR THE COMPANY TO PURCHASE ITS OWN SHARES. # TO AMEND: I YES FOR FOR ARTICLE 64 OF THE COMPANY'S ARTICLES OF ASSOCIATION. NISOURCE INC. NI 65473P105 5/12/2015 1A DIRECTOR: I YES FOR FOR RICHARD A. ABDOO 1B DIRECTOR: I YES FOR FOR ARISTIDES S. CANDRIS 1C DIRECTOR: I YES FOR FOR SIGMUND L. CORNELIUS 1D DIRECTOR: I YES FOR FOR MICHAEL E. JESANIS 1E DIRECTOR: I YES FOR FOR MARTY R. KITTRELL 1F DIRECTOR: I YES FOR FOR W. LEE NUTTER 1G DIRECTOR: I YES FOR FOR DEBORAH S. PARKER 1H DIRECTOR: I YES FOR FOR ROBERT C. SKAGGS, JR. 1I DIRECTOR: I YES FOR FOR TERESA A. TAYLOR 1J DIRECTOR: I YES FOR FOR RICHARD L. THOMPSON 1K DIRECTOR: I YES FOR FOR CAROLYN Y. WOO 2 TO APPROVE: I YES FOR FOR EXECUTIVE COMPENSATION ON AN ADVISORY BASIS. 3 TO RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. 4 TO AMEND: I YES FOR FOR THE COMPANY'S CERTIFICATE OF INCORPORATION TO GIVE STOCKHOLDERS THE POWER TO REQUEST SPECIAL MEETINGS. 5 TO AMEND: I YES FOR FOR THE COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE THE MINIMUM NUMBER OF COMPANY DIRECTORS FROM NINE TO SEVEN. 6 TO RE-APPROVE: I YES FOR FOR THE COMPANY'S 2 7 TO APPROVE: I YES FOR FOR AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. 8 TO CONSIDER: S YES AGAINST FOR A STOCKHOLDER PROPOSAL REGARDING REPORTS ON POLITICAL CONTRIBUTIONS. GASLOG PARTNERS LP GLOP Y2687W108 5/12/2015 1 TO ELECT: I YES FOR FOR ROBERT B. ALLARDICE III AS A CLASS I DIRECTOR TO SERVE FOR A ONE-YEAR TERM UNTIL THE 2 2 TO ELECT: I YES FOR FOR PAMELA GIBSON AS A CLASS II DIRECTOR TO SERVE FOR A TWO-YEAR TERM UNTIL THE 2 3 TO ELECT: I YES FOR FOR DANIEL BRADSHAW AS A CLASS III DIRECTOR TO SERVE FOR A THREE-YEAR TERM UNTIL THE 2 4 TO RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. HOLLYFRONTIER CORPORATION HFC 5/13/2015 1A DIRECTOR: I YES FOR FOR DOUGLAS BECH 1B DIRECTOR: I YES FOR FOR LELDON ECHOLS 1C DIRECTOR: I YES FOR FOR KEVIN HARDAGE 1D DIRECTOR: I YES FOR FOR MICHAEL JENNINGS 1E DIRECTOR: I YES FOR FOR ROBERT KOSTELNIK 1F DIRECTOR: I YES FOR FOR JAMES LEE 1G DIRECTOR: I YES FOR FOR FRANKLIN MYERS 1H DIRECTOR: I YES FOR FOR MICHAEL ROSE 1I DIRECTOR: I YES FOR FOR TOMMY VALENTA 2 APPROVAL: I YES FOR FOR ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 3 RATIFICATION: I YES FOR FOR OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 4 APPROVAL: I YES FOR FOR OF AMENDMENT SETTING FORTH THE MATERIAL TERMS OF THE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 5 APPROVAL: I YES FOR FOR OF AMENDMENT SETTING FORTH THE MATERIAL TERMS OF THE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 6 STOCKHOLDER PROPOSAL: S YES AGAINST FOR IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SEMGROUP CORPORATION SEMG 81663A105 5/14/2015 1 DIRECTOR: I YES FOR FOR RONALD A. BALLSCHMIEDE SARAH M. BARPOULIS JOHN F. CHLEBOWSKI CARLIN G. CONNER KARL F. KURZ JAMES H. LYTAL THOMAS R. MCDANIEL 2 TO APPROVE: I YES FOR FOR ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 3 RATIFICATION: I YES FOR FOR OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. TARGA RESOURCES CORP. TRGP 87612G101 5/18/2015 1 DIRECTOR: I YES FOR FOR JOE BOB PERKINS ERSHEL C. REDD, JR. RATIFICATION: I YES FOR FOR OF THE SELECTION OF INDEPENDENT AUDITORS. SHAREHOLDER PROPOSAL: REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS. S YES AGAINST FOR ONEOK, INC. OKE 5/20/2015 1A ELECTION OF DIRECTOR: I YES FOR FOR JAMES C. DAY 1B ELECTION OF DIRECTOR: I YES FOR FOR JULIE H. EDWARDS 1C ELECTION OF DIRECTOR: I YES FOR FOR LIAM L. FORD 1D ELECTION OF DIRECTOR: I YES FOR FOR JOHN W. GIBSON 1E ELECTION OF DIRECTOR: I YES FOR FOR STEVEN J. MALCOLM 1F ELECTION OF DIRECTOR: I YES FOR FOR JIM W. MOGG 1G ELECTION OF DIRECTOR: I YES FOR FOR PATTYE L. MOORE 1H ELECTION OF DIRECTOR: I YES FOR FOR GARY D. PARKER 1I ELECTION OF DIRECTOR: I YES FOR FOR EDUARDO A. RODRIGUEZ 1J ELECTION OF DIRECTOR: I YES FOR FOR TERRY K. SPENCER 2 RATIFICATION OF: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. FOR THE YEAR ENDING DECEMBER 31, 2015. 3 ADVISORY VOTE: I YES FOR FOR TO APPROVE ONEOK, INC.'S EXECUTIVE COMPENSATION. PBF ENERGY INC. PBF 69318G106 5/21/2015 1 ELECTION OF DIRECTOR: I YES FOR FOR THOMAS D. O'MALLEY 1 ELECTION OF DIRECTOR: I YES FOR FOR SPENCER ABRAHAM 1 ELECTION OF DIRECTOR: I YES FOR FOR JEFFERSON F. ALLEN 1 ELECTION OF DIRECTOR: I YES FOR FOR WAYNE A. BUDD 2 ELECTION OF DIRECTOR: I YES FOR FOR S. EUGENE EDWARDS 2 ELECTION OF DIRECTOR: I YES FOR FOR DENNIS M. HOUSTON 2 ELECTION OF DIRECTOR: I YES FOR FOR EDWARD F. KOSNIK 2 ELECTION OF DIRECTOR: I YES FOR FOR EIJA MALMIVIRTA 2 ELECTION OF DIRECTOR: I YES FOR FOR THOMAS J. NIMBLEY 2 RATIFICATION OF: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP (DELOITTE) AS INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING DECEMBER 31, 2015. THE WILLIAMS COMPANIES, INC. WMB 5/21/2015 1A ELECTION OF DIRECTOR: I YES FOR FOR ALAN S. ARMSTRONG 1B ELECTION OF DIRECTOR: I YES FOR FOR JOSEPH R. CLEVELAND 1C ELECTION OF DIRECTOR: I YES FOR FOR KATHLEEN B. COOPER 1D ELECTION OF DIRECTOR: I YES FOR FOR JOHN A. HAGG 1E ELECTION OF DIRECTOR: I YES FOR FOR JUANITA H. HINSHAW 1F ELECTION OF DIRECTOR: I YES FOR FOR RALPH IZZO 1G ELECTION OF DIRECTOR: I YES FOR FOR FRANK T. MACINNIS 1H ELECTION OF DIRECTOR: I YES FOR FOR ERIC W. MANDELBLATT 1I ELECTION OF DIRECTOR: I YES FOR FOR KEITH A. MEISTER 1J ELECTION OF DIRECTOR: I YES FOR FOR STEVEN W. NANCE 1K ELECTION OF DIRECTOR: I YES FOR FOR MURRAY D. SMITH 1L ELECTION OF DIRECTOR: I YES FOR FOR JANICE D. STONEY 1M ELECTION OF DIRECTOR: I YES FOR FOR LAURA A. SUGG 2 RATIFICATION OF: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS FOR 2015. 3 APPROVAL, BY NONBINDING ADVISORY VOTE: I YES FOR FOR OF THE COMPANY'S EXECUTIVE COMPENSATION. TERRAFORM POWER, INC. TERP 88104R100 6/2/2015 1 DIRECTOR: I YES FOR FOR AHMAD CHATILA CARLOS DOMENECH ZORNOZA BRIAN WUEBBELS HANIF DAHYA MARK FLORIAN MARK LERDAL MARTIN TRUONG FRANCISCO PEREZ GUNDIN STEVEN TESORIERE 2 RATIFICATION OF: I YES FOR FOR THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. BUCKEYE PARTNERS, L.P. BPL 6/2/2015 1 DIRECTOR: I YES FOR FOR PIETER BAKKER BARBARA M. BAUMANN MARK C. MCKINLEY DONALD W. NIEMIEC 2 RATIFICATION OF: I YES FOR FOR OF THE SELECTION OF DELOITTE & TOUCHE LLP AS BUCKEYE PARTNERS, L.P.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. MARKWEST ENERGY PARTNERS, L.P. MWE 6/3/2015 1 DIRECTOR: I YES FOR FOR FRANK M. SEMPLE DONALD D. WOLF MICHAEL L. BEATTY WILLIAM A BRUCKMANN III DONALD C. HEPPERMANN RANDALL J. LARSON ANNE E. FOX MOUNSEY WILLIAM P. NICOLETTI 2 RATIFICATION OF: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. TEEKAY CORPORATION TK Y8564W103 6/10/15 1 DIRECTOR: I YES FOR FOR DR. IAN D. BLACKBURNE WILLIAM B. BERRY C. SEAN DAY PENGROWTH ENERGY CORPORATION PGH 70706P104 6/23/2015 1 APPOINTMENT OF: I YES FOR FOR KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. 2 DIRECTOR: I YES FOR FOR DEREK W. EVANS JOHN B. ZAOZIRNY MARGARET L. BYL WAYNE K. FOO KELVIN B. JOHNSTON JAMES D. MCFARLAND MICHAEL S. PARRETT A. TERENCE POOLE JAMIE C. SOKALSKY D. MICHAEL G. STEWART 3 ADVISORY VOTE: I YES FOR FOR ON A RESOLUTION TO ACCEPT THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, THE FULL TEXT OF WHICH RESOLUTION IS SET FORTH IN THE INFORMATION CIRCULAR OF THE CORPORATION DATED APRIL 30, 2015 (THE "INFORMATION CIRCULAR").
